Title: To Thomas Jefferson from Martha Jefferson Randolph, 9 November 1802
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


          
            Dear Papa
            November 9th
          
          It will be more convenient to us to leave this on wednesday than monday it will occasion a delay of 2 days only, as this is a flying visit only to shew that we are in earnest with regard to Washington I have determined to leave the children all but Jefferson considering the lateness of the season and the bad weather we may reasonably expect in december. The short time [we] shall have to spend with you it is better to part with them for a time than risk such a journey with a carriage full of small children. next spring I hope I shall have it in my power to return with you and carry them all. Maria thinks it would be better to send a carriage with the horses as Mr. Eppes’ in which we shall go is much out of repair and ours absolutely not in a travelling condition. adieu Dearest Father yours most truly affectionate
          
            M R
          
        